Citation Nr: 0628230	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a videoconference hearing before the Board in 
March 2004, and this matter was subsequently remanded in 
September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted, in March 2004 the veteran testified at a 
videoconference hearing before a Veterans Law Judge with the 
Board.  In August 2006, the veteran was issued correspondence 
informing him that the Veterans Law Judge who conducted the 
March 2004 hearing was no longer employed with the Board, and 
that the veteran had a right to another Board hearing.  Per 
documentation received in August 2006, the veteran requested 
another videoconference hearing before the Board.  Thus, a 
remand is necessary to afford the veteran a videoconference 
hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before the Board.  
Once the hearing is conducted, or in the 
event the veteran cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



